

Exhibit 10.5


Truist Bank, as Administrative Agent and
The Lenders Party to the Credit Agreement (as defined below)
Mail Code GA-ATL-3950
3333 Peachtree Road, NE
Atlanta, GA 30326
Attention: Amanda Parks
Amanda.Parks@suntrust.com
Fax: (404) 926-5100


Re:    Second Extension of Limited Consent


Effective as of July 31, 2020




Ladies and Gentlemen:


Reference is hereby made to (i) that certain Credit Agreement dated as of
January 28, 2019 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”) by and among ON DECK CAPITAL, INC., a Delaware corporation, as the
Company, TRUIST BANK (as successor to SUNTRUST BANK), as administrative agent
for the “Revolving Lenders” party to the Credit Agreement (in such capacity,
“Administrative Agent”) and each of the Lenders from time to time party thereto,
(ii) that certain Limited Consent dated as of June 23, 2020 (as the same may
hereafter be amended or otherwise modified prior to the date hereof, the “June
Limited Consent”) by and among the Company, the Lenders and the Administrative
Agent and (iii) that certain Extension of Limited Consent effective as of July
14, 2020 (as the same may hereafter be amended or otherwise modified prior to
the date hereof, the “July Limited Consent”, and together with the June Limited
Consent, the “Limited Consents”) by and among the Company, the Lenders and the
Administrative Agent. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Limited Consents or, if not defined
therein, the Credit Agreement.


Pursuant to the terms of the Limited Consents, the Administrative Agent and the
Lenders consented to the Payout Period Percentage Increase not being effective
until the Extended Date. The Company requests, and the Administrative Agent and
Lenders hereby consent, acknowledge and agree that, notwithstanding anything to
the contrary contained in the Credit Agreement or the other Credit Documents
(including the Limited Consents), (i) the Extended Date shall be extended from
July 31, 2020 until August 7, 2020. Further, notwithstanding the foregoing,
unless the Extended Date is further extended in writing by the parties hereto
after the date hereof or the Company, the Administrative Agent and the Lenders
agree (in their respective sole discretions) to effect an amendment of the
Credit Agreement on or prior to August 7, 2020, the Company shall pay to the
Administrative Agent for the benefit of the Lenders on or before August 7, 2020
an amount equal to $7,875,000 (which is an amount equal to (A) the aggregate
principal amount of the Revolving Loans on the Payout Period Start Date times
20% (the applicable Payout Period Percentage after giving effect to the Payout
Period Percentage Increase) minus (B) the Paydown Amount minus (C) the July
Paydown Amount) (such amount, the “Percentage Increase Amount”). The Company’s




--------------------------------------------------------------------------------



Exhibit 10.5


failure to pay the Percentage Increase Amount on or prior to such date shall be
an immediate Event of Default under and as defined in the Credit Agreement.
    
This Second Extension of Limited Consent is a limited consent and (i) shall only
be relied upon and used for the specific purpose set forth herein, (ii) shall
not constitute nor be deemed to constitute (a) a waiver of any Default or Event
of Default or (b) except as expressly set forth herein, a waiver or amendment of
any term or condition of the Credit Agreement and the other Credit Documents
(without limitation of the forgoing, for the avoidance of doubt, this Second
Extension of Limited Consent does not waive or impact the occurrence of the
Payout Period Start Date (or any effect under the Credit Agreement resulting
from the occurrence thereof), the continued effect of the May APPE and the June
APPE (with the exception of the amount payable on July 17, 2020, as a result of
an Asset Performance Payout Event (Level 2) as expressly set forth in the July
Limited Consent) or the requirement under the Credit Agreement to pay the
Revolving Loans in the amount required under Section 2.6 (as expressly modified
by this Second Extension of Limited Consent) when due), (iii) shall not
constitute nor be deemed to constitute a consent by Administrative Agent or any
Lender to anything other than as expressly set forth herein, and (iv) shall not
constitute a custom or course of dealing among the parties hereto. Except as
otherwise expressly provided herein, the Credit Agreement and each of the other
Credit Documents shall remain in full force and effect in accordance with their
respective terms. Except as specifically set forth herein, Administrative Agent
and the Lenders reserve all of their respective rights and remedies under the
Credit Agreement and the Credit Documents.


In consideration of the Second Extension of Limited Consent granted hereunder
(and as a condition to the effectiveness hereof), (a) Company hereby represents
and warrants to Administrative Agent and the Lenders that (i) no Default or
Event of Default has occurred and is continuing as of the date hereof, (ii) the
representations and warranties made by the Company contained in the Credit
Documents are true and correct in all material respects (without duplication of
any materiality qualifier contained therein) as of the date hereof, except to
the extent such representation and warranty expressly relates to an earlier date
(in which case, such representations and warranties were true and correct in all
material respects as of such earlier date), (iii) the execution, delivery and
performance by the Company of this letter agreement, have been duly authorized
by all necessary corporate action and (iv) this letter agreement constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting,
creditors’ rights generally and the effects of general principles of equity and
(b) agrees to pay the Percentage Increase Amount on or before August 7, 2020, to
the extent payable in accordance with the terms of this Second Extension of
Limited Consent.


The Company further agrees that within five Business Days of receipt (or such
longer period as the Administrative Agent may agree), the Company will pay to
the Administrative Agent all fees and expenses of the Administrative Agent
invoiced in connection herewith including legal and consulting fees and expenses
so invoiced. In addition to any rights and remedies under the Credit Documents,
if such amounts are not received by the Administrative Agent on or prior to such
date, this Second Extension of Limited Consent shall terminate on such date and
the Payout Period Percentage Increase shall be effective, and the Percentage
Increase Amount shall be payable, immediately.




--------------------------------------------------------------------------------



Exhibit 10.5




This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which
counterparts together shall constitute one and the same instrument. Signature
pages to this letter agreement may be detached from multiple separate
counterparts and attached to the same document and a telecopy or pdf of any such
executed signature page shall be valid as an original. This letter agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto.


This letter agreement constitutes a Credit Document and shall be a contract made
under and governed by, and shall be construed and enforced in accordance with,
the laws of the state of New York.
Each of the undersigned has caused this letter agreement to be duly executed and
delivered as of the date first above written.


 
ON DECK CAPITAL, INC.,
as Company 
 
By: /s/ Kenneth A. Brause 
Name: Kenneth A. Brause
Title: Chief Financial Officer
 
 


TRUIST BANK,
as Administrative Agent 
 
By: /s/ Amanda Parks 
Name: Amanda Parks
Title: Senior Vice President
 
 


TRUIST BANK,
as a Lender
 
By: /s/ Amanda Parks 
Name: Amanda Parks
Title: Senior Vice President







--------------------------------------------------------------------------------



Exhibit 10.5


 












SILICON VALLEY BANK,
as a Lender


By: /s/ John Lapides
Name: John Lapides
Title: Vice President




 


FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ James Beltz
Name: James Beltz
Title: Vice President






 
REGIONS BANK,
as a Lender


By: /s/ William Soo
Name: William Soo
Title: Director




CONGRESSIONAL BANK,
as a Lender


By: /s/ James H. Peterson
Name: James H. Peterson
Title: Executive Vice President & Chief Credit Officer




BANCALLIANCE INC.,
as a Lender


BY: ALLIANCE PARTNERS LLC, ITS ATTORNEY-IN-FACT


By: /s/ John Gray
Name: John Gray
Title: Executive Vice President







